Citation Nr: 1700841	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for joint pain, or entitlement to service connection for joint pain, including fibromyalgia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral eye condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for tingling in the hands and feet, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, L.J., T.D., and S.H.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to October 1991, to include service in the Persian Gulf from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the issues on appeal.  

In November 2012, the Veteran testified at a hearing in Washington, D.C., before the undersigned; a copy of the transcript has been associated with the claims file.

In July 2014, the Board remanded the Veteran's claims for further development.  The case has since been returned to the Board.  As will be discussed in greater detail below, with regard to the Veteran's claim for compensation for a low back disorder under 38 U.S.C.A. § 1151, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, with regard to the claims for service connection for a skin disorder, a bilateral eye disorder, and tingling in the hands and feet, the AOJ has not substantially complied with the July 2014 remand directives, and further development is necessary.  Id.

Finally, in September 2015, the Veteran filed a Notice of Disagreement (NOD) with the August 2015 rating decision that denied entitlement to special monthly compensation based on aid and attendance.  Although a Statement of the Case (SOC) has not yet been issued, the AOJ acknowledged the September 2015 NOD, and a review of the Veterans Appeals Control and Locator System indicates that the AOJ is currently processing her NOD.  Therefore, it would be imprudent for the Board to assume jurisdiction solely for the purpose of remanding for the issuance of an SOC.

The issues of entitlement to service connection for a skin disorder, a bilateral eye disorder, and tingling in the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's low back disorder did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the lumbar puncture and spinal tap at a VA facility in October 1993.

2.  The Veteran's joint pain, identified as fibromyalgia, is a qualifying chronic disability resulting from medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms due to her Persian Gulf service.  This disability can at least be rated as compensable.






CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.361 (2016).

2.  The Veteran's joint pain, identified as fibromyalgia, is presumed to have been incurred during her Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the Board's decision with regard to the Veteran's claim for joint pain, identified as fibromyalgia, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  With respect to the Veteran's claim for a low back disorder, VA's duty to notify was satisfied by an August 2014 letter. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the March 2016 VA addendum opinion for the Veteran's low back disability is adequate for reasons discussed below.  

II.  Compensation Under 38 U.S.C.A. § 1151 for a Low Back Disorder

The Veteran contends that VA improperly performed a lumbar puncture and spinal tap on October 29, 1993, that resulted in her current chronic low back disorder.  During her November 2012 hearing, the Veteran testified that she did not injure her back in service, but that it resulted from VA treatment.  She stated that the spinal tap was performed because the Brooklyn, New York, VA Medical Center (VAMC) believed she had meningitis, and that very soon thereafter, she had to start taking prescribed narcotics to deal the pain associated with her low back.  Her daughter testified that she remembered that the Veteran was in constant pain and was not able to leave the hospital.  

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Federal Circuit  has noted that 38 U.S.C.A. § 1151 delineates three prerequisites for obtaining disability compensation.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  First, a putative claimant must incur a "qualifying additional disability" that was not the result of her own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Id., see also 38 U.S.C.A. § 1151(a)(1)(A), (a)(1)(B).  Thus, 38 U.S.C.A. § 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment she received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional  disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Layno v. Brown, 6 Vet. App. 469-70 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence of record includes VA treatment records from the Veteran's 1993 stay at the Brooklyn VAMC, as well as subsequent VA treatment records showing complaints of low back pain following the October 1993 procedure, lay testimony from the November 2012 hearing before the undersigned, a November 2014 VA examination, and a March 2016 VA addendum opinion.

For the reasons discussed below, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, as the evidence demonstrates that the Veteran did not experience any additional disability, nor was there any aggravation of a pre-existing disability.

On October 29, 1993, the Veteran underwent a lumbar puncture in order to rule out meningitis.  According to VA treatment records, the area was prepared, a needle was injected in space between the L3-L4 vertebrae, and spinal fluid was drained.  The area was then dressed, and no immediate complications were noted.  In a November 8, 1993, VA treatment note, she was noted to display back pain as she walked down the hallway.  Subsequent treatment records also note back pain.  A November 11, 1993, treatment record noted that X-rays of her spine were within normal limits.  A December 1993 VA treatment record notes that, despite the Veteran's chronic back pain, an MRI revealed a normal study.

Subsequent VA treatment records note the Veteran's complaints of lower back pain following the lumbar puncture procedure.  For example, in February 1994, she report back problems since the October 1993 procedure.  The assessment was questionable back pain secondary to reaction of the lumbar puncture.  Similarly, in November 1994, she reported back pain since the lumbar puncture and, in April 1996, the Veteran reported back pain for three years.

In the July 2014 remand, the Board ordered the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of her low back disorder.  The examiner was to offer an opinion as to whether the Veteran incurred any additional disability either directly or through aggravation of a preexisting disorder as a result of her October 1993 lumbar puncture and spinal tap.  If additional disability was incurred, the examiner was to provide an opinion as to whether the additional disability occurred as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.

In November 2014, the Veteran underwent a VA examination.  Her low back disorder was diagnosed as degenerative arthritis of the spine.  The examiner noted she stated that her low back pain began after the October 1993 lumbar puncture, but indicated that her VA treatment records from that time were unavailable.  Because the examiner did not have the VA treatment records from the Veteran's 1993 hospitalization, she did not provide an opinion.

In March 2016, a VA addendum opinion to the November 2014 VA examination was obtained.  The examiner noted that the VA hospitalization records from October 29, 1993, to December 10, 1993, were reviewed.  As to whether the Veteran's lower back condition was related to her hospitalization from October 29, 1993, to December 10, 1993, to include her lumbar puncture/spinal tap, the examiner answered in the negative.  The examiner reasoned that the treatment records revealed a lumbar puncture procedure without any trauma as evidenced by the fact that there were no red blood cells in her cerebrospinal fluid.  Additionally, the examiner noted that the hospitalization records indicated that there was no complaint of back pain until almost two weeks later, and at that point her mental health condition was described as selectively mute and lying in bed with the covers over her head for approximately two weeks.  In all, the examiner concluded that there was no evidence of any additional disability or aggravation of a pre-existing disability as a result of the lumbar puncture and the Veteran's hospitalization.

The March 2016 VA addendum opinion is adequate because it provides an analysis and rationale based on the examiner's review of the records.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the March 2016 opinion is sufficient to assist VA in deciding the claim.  Moreover, it is the only probative opinion of record. 

The Board has considered the Veteran's contention that her low back disorder was either incurred as a result or aggravated by the October 1993 lumbar puncture and spinal tap at the Brooklyn VAMC.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  A lay person's competency to address such matters is determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this regard, while the Veteran's statements are competent to describe the onset and circumstances of her low back pain, as the question of causation and/or aggravation of a low back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  Specifically, addressing the etiology of her low back disorder and its relationship, if any, to her October 1993 lumbar puncture and spinal tap requires knowledge of the interrelationship between a disorder and the effect of medical procedures.  As such, the question of causation or aggravation in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the Veteran's low back disorder was not incurred in or aggravated by the October 1993 lumbar puncture and spinal tap.  Consequently, compensation under 38 U.S.C.A. § 1151 for a low back disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Service Connection for Joint Pain

The Veteran contends that VA improperly performed a lumbar puncture and spinal tap on October 29, 1993, that resulted in her current chronic joint pain.  During her November 2012 hearing, she stated that very soon after the procedure, she started experiencing joint pain in her shoulders, neck, hips, thighs, knees, and ankles.  

The Veteran has only argued that compensation for joint pain is warranted under 38 U.S.C.A. § 1151.  However, the Board must consider theories of entitlement that are raised by the record.  Robinson v. Peake, 21 Vet. App. 545 (2008).  Because the Veteran has Persian Gulf service and has been diagnosed with fibromyalgia, the issue of presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has been raised by the record.  For the reasons discussed below, the Board finds that service connection for joint pain, identified as fibromyalgia, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Veteran had qualifying Persian Gulf service from December 1990 to May 1991.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes fibromyalgia.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

The Veteran's VA treatment records reveal treatment for chronic joint pain.  For example, a September 2015 VA treatment record notes that the Veteran suffers from chronic musculoskeletal pain/ fibromyalgia that affected her all day long.

In connection with her claim, the Veteran underwent a VA examination in November 2014.  Concerning the Veteran's joint pain, the examiner indicated that there was no pathology to render a diagnosis of a non-arthritis condition.

The Board finds that service connection for chronic joint pain, identified as fibromyalgia, is warranted on the basis that this is a qualifying chronic disability resulting from medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms due to her Persian Gulf service.  The Veteran had the requisite service and now has a disability of chronic joint pain that is not attributable to a known diagnosis or attributable to an intervening event.  Because the Veteran experiences a chronic multisymptom illness manifested by chronic joint pain, identified as fibromyalgia, and it has manifested to a compensable degree and has continued for at least six months, her claim is granted.  38 C.F.R. § 3.317.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder is denied.

Entitlement to service connection for joint pain, identified as fibromyalgia, is granted.


REMAND

While the Board regrets the further delay, a remand of the Veteran's remaining claims is necessary to ensure that there is a complete record upon which to decide this claim and that she is afforded every possible consideration.  Furthermore, the law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. 268.

In the July 2014 remand, the Board directed the AOJ to afford the Veteran a VA Gulf War examination to determine the nature and etiology of her bilateral eye disorder, her skin disorder, and the tingling in the hands and feet.  The examiner was to take a detailed history concerning the onset and continuity of her symptoms related to her skin, bilateral eyes, and tingling in the hands and feet.  The was then instructed to identify any disorder(s) associated with the Veteran's symptoms and, for any diagnosed condition, the examiner was to opine as to whether such was related to the Veteran's military service.  The examiner was instructed to consider the lay statements of record concerning the onset and continuity of the Veteran's symptoms since her military service, including her November 2012 testimony.  In the event that an opinion could not be provided without resort to speculation, the examiner was to provide an explanation, to include whether additional information would allow for a non-speculative opinion.

In December 2014, the Veteran underwent a VA examination to address the nature and etiology of any disorder associated with her skin or the tingling in her hands and feet.  The examiner noted that the claims file, including her testimony was reviewed and considered.  The examiner diagnosed her skin disorder as xerosis, and her tingling disorder was diagnosed as peripheral sensory neuropathy associated with history of B12 deficiency in setting of excess alcohol intake.  With regard to the Veteran's skin disorder, the examiner noted her complaints of pruritus associated with dry skin since the 1990s.  With regard to her peripheral sensory neuropathy, the examiner stated that she began to complaint of tingling in her hands and feet in the 2000s, that testing was negative, and that her symptoms were subjective.  The examiner also noted a history of alcohol intake in the mid to late 1990s with documented low B12 in 1997.  The examiner opined that these conditions were less likely than not related to her military service.  She reasoned that the first documentation of these complaints were in the late 1990s, approximately six years after the Veteran was discharged from service.

In March 2015, a VA opinion to determine the etiology of the Veteran's bilateral eye disorder was obtained.  She was diagnosed with bilateral dry eye syndrome, and her photophobia was noted to be a symptom of that diagnosis.  The examiner noted that numerous underlying conditions, such as hormonal changes, certain medical condition such as arthritis or diabetes, medications such as antihistamines or certain psychiatric medications, and environmental factors such as a dry windy climate, could cause or exacerbate dry eyes.  The examiner noted her statement that her bilateral dry eye syndrome started after she was taken off of narcotics for her back pain, but she stated that she could not provide an opinion as to the etiology of the disability without resort to speculation, but that it was noteworthy that the Veteran's medications were known to cause decreased tear production, including divalproex and loratadine.

The Board finds that the examination reports and opinions are inadequate.  With regard to the Veteran's bilateral eye disorder, the March 2015 examiner failed to address her contention that her bilateral eye symptoms began while she was in service after a heater exploded in front of her in February 1991, as reported in a May 2008 VA Eye Outpatient Note.  Furthermore, although the examiner indicated that a complete secondary opinion could not be provided without resort to speculation, the examiner failed to explain whether additional information would allow for a non-speculative opinion.  

With regard to her skin disorder and tingling in her hands and feet, while the examiner indicated that her problems began in the late 1990s, her VA treatment records indicate problems beginning in the early 1990s.  For example, in March 1993, the Veteran was seen for lesions on her legs and, in August 1996, the Veteran complained of skin problems after returning from the Persian Gulf.  Therefore, the opinion is based upon an inaccurate factual premise and is inadequate.  See Reonal v. Brown, 5 Vet. 460, 461 (1993).  Moreover, while the examiner was instructed to consider the lays statements address the onset and continuity of the Veteran's symptoms, the examiner merely relied on the first documented treatment for her skin disorder and tingling in her hands and legs.  A VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Because the opinions fail to reflect adequate consideration of the lay statements concerning the onset and continuity of the Veteran's symptoms, and because they are based on inaccurate factual premises, the Board finds that addendum opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the March 2015 VA eye examination.  The record and a copy of this Remand must be made available to the examiner.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning her in-service injuries, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral eye disorder had its onset during, or is otherwise related to, her active duty service, to include her service in the Persian Gulf.  The examiner must address the Veteran in-service injuries, including when a heater exploded before her eyes in February 1991.

b) If the examiner determines that the Veteran's bilateral eye disorder is not related to her active duty service, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral eye disorder was caused or aggravated by her service-connected major depressive disorder, to include the medication she takes for such.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale should reflect such consideration.  A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of bilateral eye disorder in her service treatment records.

2.  Return the claims file to the VA examiner who conducted the December 2014 VA examination.  The record and a copy of this Remand must be made available to the examiner.  If the December 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning her in-service injuries, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder or the tingling in her hands and feet had their onset during, or are otherwise related to, her active duty service, including her service in the Persian Gulf.  If her symptoms cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale should reflect such consideration.  In particular, the examiner should address the testimony provided during the November 2012 Board hearing.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of treatment in the Veteran's service treatment records.

3.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


